J-S05011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: GARY LEE ROCK                    :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
 APPEAL OF: TERESA STOCUM AND            :
 SHERRY ROCK                             :
                                         :
                                         :
                                         :
                                         :   No. 1012 MDA 2021

               Appeal from the Order Entered June 21, 2021
             In the Court of Common Pleas of Franklin County
           Criminal Division at No(s): CP-28-MD-0000283-1977


BEFORE: PANELLA, P.J., STABILE, J., and DUBOW, J.

MEMORANDUM BY PANELLA, P.J.:                           FILED MAY 03, 2022

      Teresa Stocum and Sherry Rock (collectively “Appellants”) pro se appeal

from the order denying their petition to unseal four police reports from Gary

Lee Rock’s 1978 trial for a lack of standing. Appellants argue they have

standing, maintaining that as members of the general public, they have both

a common law and constitutional right to access public judicial records. We

affirm.

      On July 2, 1977, Rock shot and killed a neighbor and firefighter, and

injured several other firefighters, who were responding to a fire which he had

set on his property. A jury trial was held in 1978, at which the Commonwealth

sought to withhold certain information from four police reports from Rock’s

attorney. The trial judge, the Honorable George Eppinger, ordered these

portions of the police reports sealed and placed into the record only if they
J-S05011-22


became an issue. Judge Eppinger specifically ruled that the reports were not

beneficial to Rock. See N.T., 5/10/78, at 189. Although Rock’s counsel

objected to the sealing of the four reports, they were not docketed or formally

filed with the court. Ultimately, the jury found Rock guilty of, inter alia, two

counts of first-degree murder, and the trial court sentenced him to life

imprisonment. Our Supreme Court affirmed the judgment of sentence. Rock

did not raise any claims regarding the police reports in his direct appeal.

        In 1984, the United States District Court for the Middle District of

Pennsylvania granted Rock habeas corpus relief and awarded him a new trial.

Notably, Rock did not attempt to obtain the sealed police reports prior to his

new trial. Subsequently, a jury convicted Rock of four counts of attempted

murder and two counts each of first-degree murder and aggravated assault.

The trial court sentenced Rock to life imprisonment. This Court affirmed the

judgment of sentence, and the Supreme Court denied allowance of appeal in

1988.

        Between 1988 and 2001, Rock unsuccessfully litigated two PCRA

petitions. In June 2015, Rock filed his third PCRA petition, invoking the

governmental interference timeliness exception and arguing that the police

records sealed during his 1978 trial prevented him from accessing Brady




                                     -2-
J-S05011-22


material.1 The PCRA court dismissed the petition as untimely, and this Court

affirmed, finding that Rock failed to show that the reports contained Brady

material and that he could not have obtained the reports earlier with the

exercise of due diligence. See Commonwealth v. Rock, 1593 MDA 2015 (Pa.

Super. filed Apr. 1, 2016) (unpublished memorandum). Rock then filed a

fourth PCRA petition, reasserting his claim regarding the police reports. The

PCRA     court   dismissed     the    petition,   and   this   Court   affirmed.   See

Commonwealth v. Rock, 1605 MDA 2017 (Pa. Super. filed May 15, 2018)

(judgment order).

        On June 17, 2021, Appellants,2 pro se, filed a petition to unseal the

police reports from Rock’s 1978 trial. The trial court denied the petition

without a hearing on June 21, 2021, finding that Appellants did not have

standing to raise the claim. This timely appeal followed.3

        On appeal, Appellants raise the following questions for our review:



____________________________________________


1In Brady v. Maryland, 373 U.S. 83 (1963), the Supreme Court of the United
States held that prosecutors have a duty to disclose exculpatory evidence in
the prosecutor’s possession to defendants.

2   Appellants do not identify how they are related to Rock.

3 After Appellants filed the appeal, this Court issued an order directing them
to show cause why the appeal should not be quashed because Appellants are
not aggrieved parties. Appellants filed a response, arguing that as citizens and
members of the public they have a common law right and interest in being
able to inspect judicial records. This Court quashed the appeal. However, upon
application for reconsideration, this Court vacated the quashal order and
referred the issue to this panel.

                                           -3-
J-S05011-22


       1. Whether lower court erred in concluding Petitioner-Appellants
          lack standing to challenge 1978 sealing of police reports?

       2. Whether lower court erred by refusing to conduct in camera
          review of sealed police reports, issue findings of fact, and weigh
          whether compelling government interests warrant continued
          sealing?

Brief for Appellants at 2 (some capitalization omitted).

       In their first claim, Appellants contend that they had standing to pursue

their claim because the public has a common law right to inspect public judicial

documents to ensure the proper functioning of the criminal justice system.

See id. at 5-7; see also id. at 6-7 (arguing that courts have consistently

found that the public has standing to challenge protective and confidentiality

orders). In this regard, Appellants assert that the trial court erred in finding

that to establish standing, they must prove they had a substantial, direct, and

immediate interest in the case. See id. at 5-6. Appellants claim that the order

must be reversed, and the matter assigned to a different judge due to a

conflict of interest. See id. at 7.

       In a supplemental brief,4 the Appellants argue that Company Doe

supports their position that a non-party has standing to pursue review of a

sealing order. See Supplemental Brief at 2. Appellants assert that like the

consumer groups in Company Doe, they are members of the public with First


____________________________________________


4 After Appellants filed their appellate brief, Appellant Sherry Rock sought
leave to submit the decision in Company Doe v. Public Citizen, 749 F.3d
246 (4th Cir. 2014), to this Court. By an order dated January 5, 2022, this
Court granted Sherry Rock leave to supplement Appellants’ brief.

                                           -4-
J-S05011-22


Amendment rights to attend court proceedings and inspect judicial records,

including the sealing of police reports. See id. at 3-4.

      “Threshold issues of standing are questions of law; thus, our standard

of review is de novo and our scope of review is plenary.” Rellick-Smith v.

Rellick, 147 A.3d 897, 901 (Pa. Super. 2016) (citation omitted).

      Standing is a core jurisprudential requirement that looks to the
      party bringing a legal challenge and asks whether that party has
      actually been aggrieved as a prerequisite before the court will
      consider the merits of the legal challenge itself. A party who is not
      adversely affected by the matter he seeks to challenge is not
      “aggrieved” and therefore does not have standing.

Kessler v. Pub. Documents Pen Reg. & Wire Taps, 180 A.3d 406, 409-10

(Pa. Super. 2018) (citation omitted).

      A party is aggrieved for purposes of establishing standing when
      the party has a substantial, direct[,] and immediate interest in the
      outcome of litigation. A party’s interest is substantial when it
      surpasses the interest of all citizens in procuring obedience to the
      law; it is direct when the asserted violation shares a causal
      connection with the alleged harm; finally, a party’s interest is
      immediate when the causal connection with the alleged harm is
      neither remote nor speculative.

Rellick-Smith, 147 A.3d at 901 (citation omitted).

      As a prefatory matter, Appellants do not have standing to invoke the

common law or First Amendment right to view the sealed police reports

pertaining to Rock’s criminal case, in which they have not been aggrieved.

See Kessler, 180 A.3d at 409-10 (rejecting claim that the threshold inquiry

to determine standing is whether the documents sought are public judicial

documents available to the public via the common law right of access and


                                      -5-
J-S05011-22


concluding that the party seeking the documents must be aggrieved to have

standing). To that end, Appellants do not refute the trial court’s finding that

they failed to establish any substantial, direct, or immediate interest in the

sealed police records.

       Here, Appellants’ general assertion that the public’s right to inspect

judicial records does not establish that they have a substantial interest in

unsealing the police records in Rock’s case. See Trial Court Opinion, 8/20/21,

at 4-5. Moreover, Appellants have not demonstrated they have a direct or

immediate interest in the police records. See id. at 5. Relevantly, Appellants

were not involved in the underlying criminal action, and have not explained

their relationship to Rock or stake in his post-conviction proceedings to unseal

the police reports. See Kessler, 180 A.3d at 410 (concluding that appellant

did not have standing to unseal wiretap records in another party’s PCRA

petition because her mere assertion of supporting the party’s PCRA petition,

without any explanation of her relationship to that party or stake in his post-

conviction proceedings, failed to demonstrate a direct or immediate interest).

       Furthermore, Appellants’ reliance upon Company Doe is misplaced.5

There, the Fourth Circuit held that a third-party consumer advocacy group,


____________________________________________


5 While we will address Appellants’ claim, we discern no need to turn
to federal precedent for persuasive authority in this case where Pennsylvania
case law regarding the issue of standing relating to public access to judicial
documents is well-defined. See Bochetto v. Piper Aircraft Co., 94 A.3d
1044, 1050 (Pa. Super. 2014) (stating that “[f]ederal court decisions do not
control the determinations of the Superior Court”).

                                           -6-
J-S05011-22


which advocated directly on the issues to which the underlying litigation and

the sealed materials related, had standing for the limited purpose of unsealing

records based upon the presumptive right of access to judicial documents and

materials under the First Amendment and common law. See Company Doe,

749 F.3d at 263-264. Contrarily, the police reports in this case are not public

judicial documents subject to the right of First Amendment or common law

access, as they were never docketed, formally filed with the court, or made

part of the certified record. See Commonwealth v. Curley, 189 A.3d 467,

479 (Pa. Super. 2018) (noting that proffers of evidence, which “were never

docketed, formally filed with the court, or required by any rule of criminal

procedure,” are not “public judicial documents” subject to the “right of First

Amendment or common law access”). Moreover, as noted above, Appellants

have not established a direct or immediate interest in the case or any relation

to Rock or his case. Therefore, Company Doe is inapplicable to the instant

case, and Appellants lacked standing in seeking to unseal the police records

from Rock’s 1978 trial.

      Even accepting all of Appellants’ averments as true, they have not

established they have standing to request unsealing the police reports. As a

result, a hearing could not have changed this result, and therefore Appellants’

second claim also fails.

      Order affirmed.




                                     -7-
J-S05011-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/03/2022




                          -8-